
	

113 HR 5758 IH: Financial Institution Customer Protection Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5758
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Luetkemeyer (for himself, Mr. Murphy of Florida, Mr. Hastings of Florida, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide requirements for the appropriate Federal banking agencies when requesting or ordering a
			 depository institution to terminate a specific customer account, to
			 provide for additional requirements related to subpoenas issued under the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Financial Institution Customer Protection Act of 2014.
		2.Requirements for deposit account termination requests and orders
			(a)Termination requests or orders must be material
				(1)In generalAn appropriate Federal banking agency may not suggest, request, or order a depository institution
			 to terminate a specific customer account or to otherwise restrict or
			 discourage a depository institution from entering into or maintaining a
			 banking relationship with a specific customer unless—
					(A)the agency has a material reason for such suggestion, request, or order; and
					(B)such reason is not based solely on reputation risk.
					(2)Treatment of national security threatsIf an appropriate Federal banking agency believes a specific customer poses a threat to national
			 security, including any belief that such customer is involved in terrorist
			 financing, such belief shall satisfy the materiality requirement under
			 paragraph (1)(A).
				(3)RulemakingNot later than the end of the 60-day period beginning on the date of the enactment of this Act, the
			 appropriate Federal banking agencies shall, jointly, issue regulations
			 defining the term reputation risk for purposes of this section.
				(b)Notice requirement
				(1)In generalIf an appropriate Federal banking agency suggests, requests, or orders a depository institution to
			 terminate a specific customer account, the agency shall—
					(A)provide such suggestion, request, or order to the institution in writing; and
					(B)accompany such suggestion, request, or order with a justification for why such termination is
			 needed, including any specific laws or regulations the agency believes are
			 being violated by the customer, if any.
					(2)Justification requirementA justification described under paragraph (1)(B) may not be based solely on the reputation risk to
			 the depository institution.
				(c)Customer notice
				(1)Notice not requiredNothing in this section shall be construed as requiring a depository institution or an appropriate
			 Federal banking agency to inform a customer of the justification for the
			 customer’s account termination described under subsection (b).
				(2)Notice prohibited in cases of national securityIf an appropriate Federal banking agency suggests, requests, or orders a depository institution to
			 terminate a specific customer account based on a belief that the customer
			 poses a threat to national security, neither the depository institution
			 nor the appropriate Federal banking agency may inform the customer of the
			 justification for the customer’s account termination.
				(d)Reporting requirementEach appropriate Federal banking agency shall issue an annual report to the Congress stating—
				(1)the aggregate number of specific customer accounts that the agency suggested, requested, or ordered
			 a depository institution to terminate during the previous year; and
				(2)the legal authority under which the agency made such suggestions, requests, and orders.
				(e)DefinitionsFor purposes of this section:
				(1)Appropriate Federal banking agencyThe term appropriate Federal banking agency means—
					(A)the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813); and
					(B)the National Credit Union Administration, in the case of an insured credit union.
					(2)Depository institutionThe term depository institution means—
					(A)a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12
			 U.S.C. 1813); and
					(B)an insured credit union.
					3.Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 951 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 1833a) is amended—
			(1)in subsection (c)(2), by striking affecting and inserting by or against; and
			(2)in subsection (g)—
				(A)in the header, by striking subpoenas and inserting investigations; and
				(B)by amending paragraph (1)(C) to read as follows:
					
						(C)summon witnesses and require the production of any books, papers, correspondence, memoranda, or
			 other records which the Attorney General deems relevant or material to the
			 inquiry, if the Attorney General—
							(i)requests a court order from a court of competent jurisdiction for such actions and offers specific
			 and articulable facts showing that there are reasonable grounds to believe
			 that the information or testimony sought is relevant and material for
			 conducting an investigation under this section; or
							(ii)either personally or through delegation no lower than the Deputy Attorney General, issues and signs
			 a subpoena for such actions and has reasonable grounds to believe that the
			 information or testimony sought is relevant for conducting an
			 investigation under this section..
				
